Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Plaster Caster Inc. on Form 10-q for the year ending September 30 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, JD Klamka, Chief Executive Officer of the Company, certify to the best ofmy knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) Such Annual Report on form 10-K for the year ending September 30 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the QuaterlyReport on Form 10-Q for the periodending September 30 2011 fairly presents, in all material respects, the financial condition and result of operations of Plaster Caster Inc. November 21, 2011 By: /s/ JD Klamka JD Klamka Chairman, President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
